Citation Nr: 1733564	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-27 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran and his spouse 



ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1968 to April 1971.    

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Although a July 11, 1973, Board decision denied the Veteran's claim of entitlement to service connection for a psychiatric disorder, the Board finds that new and material evidence has been submitted sufficient to reopen that claim.  See July 2015 VA examination. 

The Board has recharacterized the Veteran's claim as a claim for service connection for an acquired psychiatric disorder, to include PTSD and depression.  See Clemons v Shinseki, 23 Vet App 1, 5-6, 8  (2009) (holding that the scope of a mental health disability claim includes any psychiatric disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).

Additionally, the Board notes that, although the Veteran filed a Notice of Disagreement as to the RO's October 2010 denial of his claims for increased ratings for diabetes mellitus, residuals of a right knee injury, right knee laxity associated with residual right knee injury with arthritis, erectile dysfunction, and left knee arthroscopic surgery residuals of ACL, medial and lateral meniscus tears associated with a residual right knee injury with arthritis, following the issuance of an August 2013 Statement of the Case, the Veteran limited his appeal to the issue of entitlement to service connection for an acquired psychiatric disorder.  See September 2013 VA Form 9.  

In April 2017 the Veteran testified before the undersigned at a video-conference Board hearing.  A transcript of the hearing is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  


FINDINGS OF FACT

1. In a July 1973 Board decision, the Veteran's claim of entitlement to service connection for a psychiatric disorder was denied.  

2.  The evidence received since the July 1973 Board decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran has depressive disorder that is due to his service-connected diabetes.  


CONCLUSIONS OF LAW

1. The July 1973 Board decision is final.  

2.  New and material evidence has been received sufficient to reopen the claim for service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and depression.  

2.  The criteria to establish service connection for a depressive disorder have been met.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that service connection for a depressive disorder is warranted.  In that regard, a July 2015 VA examination report diagnosed the Veteran with "depressive disorder due to [a] medical condition;" specifically, the Veteran's "service[-]connected diabetes."  The law clearly provides that service connection is warranted when a disability "is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a) (2016).  Accordingly, based on the July 2015 VA examination, the Board finds that service connection for depressive disorder is warranted.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression is reopened.  

Entitlement to service connection for a depressive disorder is granted.  





____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


